                             IN UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION

JEROME J. LITTLE, II                                                                         PLAINTIFF

vs.                                    Civil No. 2:18-cv-02179

ANDREW SAUL                                                                                DEFENDANT
Commissioner, Social Security Administration

                                   MEMORANDUM OPINION

       Jerome J. Little, II, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying his application for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SS”) under Titles II and

XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed his application for DIB on November 16, 2016 and SSI on June

20, 2017. (Tr. 10). In these applications, Plaintiff alleges being disabled due to anxiety, depression,

PTSD, ADD, back pain, neck pain, tibula tunnel in both hands, knee pain, shoulder pain, and hearing


1
  References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 13. These
references are to the page number of the transcript itself not the ECF page number.


                                                    1
loss in both ears. (Tr. 272). Plaintiff alleges an onset date of April 1, 2011, but was later amended

to August 1, 2015.      (Tr. 10, 77).    His applications were denied initially and again upon

reconsideration. Id.

       Plaintiff requested an administrative hearing on his denied applications. (Tr. 189-190). This

hearing request was granted and Plaintiff’s administrative hearing was held on February 8, 2018.

(Tr. 71-111). At this hearing, Plaintiff was present and was represented by counsel, Fred Caddell.

Id. Plaintiff and Vocational Expert (“VE”) Montie Lumpkin testified at the hearing. Id. At the time

of the hearing, Plaintiff was forty-two (42) years old and had graduated high school. (Tr. 77).

       Following the hearing on May 2, 2018, the ALJ entered an unfavorable decision denying

Plaintiff’s application for DIB and SSI. (Tr. 10-22). In this decision, the ALJ determined Plaintiff

met the insured status requirements of the Act through March 31, 2016. (Tr. 12, Finding 1). The

ALJ also determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since August

1, 2015, the amended onset date. (Tr. 12, Finding 2).

       The ALJ found Plaintiff had the following severe impairments: segmental somatic

dysfunction of the spine, right shoulder degenerative joint disease, post-traumatic stress disorder and

a major depressive disorder. (Tr. 12, Finding 3). Despite being severe, the ALJ determined those

impairments did not meet or medically equal the requirements of any of the Listings of Impairments

in Appendix 1 to Subpart P of Regulations No. 4 (“Listings”). (Tr. 13, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his RFC.

(Tr. 15-20, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and found his

claimed limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained




                                                  2
the RFC to perform a limited range of light work, with work where interpersonal contact is incidental

to the work performed; complexity of tasks is learned and performed by rote with few variables and

little judgment; and requires simple, direct, concrete supervision. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 20, Finding 6). The

ALJ determined Plaintiff was not capable of performing her PRW. Id. The ALJ, however, also

determined there was other work existing in significant numbers in the national economy Plaintiff

could perform. (Tr. 20, Finding 10). The ALJ based this determination upon the testimony of the

VE. Id. Specifically, the VE testified that given all Plaintiff's vocational factors, a hypothetical

individual would be able to perform the requirements of representative occupations such as power

screwdriver operator with approximately 51,148 such jobs in the nation, can filling and closing

machine tender with approximately 25,506 such jobs in the nation, and compression molding

machine tender with approximately 8,427 such jobs in the nation. Id. Based upon this finding, the

ALJ determined Plaintiff had not been under a disability, as defined in the Act, from August 1, 2015

through the date of the decision. (Tr. 21, Finding 11).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (247-

250). The Appeals Council denied this request for review. (Tr. 1-6). On October 23, 2018, Plaintiff

filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 15, 16. This

case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one



                                                  3
year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).




                                                   4
3.     Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred: (1) in failing to properly

determine Plaintiff’s RFC and (2) in not having Plaintiff sent for mental consultative examination.

ECF No. 15, Pgs.9-16. In response, Defendant argues the ALJ did not err in any of his findings.

ECF No. 16.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).    As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision.




                                                 5
       Accordingly, the ALJ’s decision is hereby affirmed and Plaintiff’s Complaint is dismissed

with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily

affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 7th day of October 2019.



                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                6
